PER CURIAM.
We have read the record in this case including the testimony of the bankrupt and of the bankrupt’s' wife in the proceedings before the referee. We have noted the addendum made to the record in the court below by the bankrupt on July 26, 1-948. This consists of a letter from a representative of Sun Shipbuilding & Dry Dock Co. addressed to the referee, under date of August 8, 1947, stating that war bonds purchased by the bankrupt from his wages were registered in the names of both the bankrupt and his wife. We note that neither the bankrupt nor hi-s wife saw fit to assert that the mortgage on the house, taken in the wife’s name, was paid off in whole or in part from the sale of these war bonds. We are of the opinion that the case should not now be remanded to the court below for evidence upon this point.
Careful consideration of the record and of the briefs and arguments of the parties convinces us that the court below committed no substantial error in its decision. The order appealed from, 83 F.Supp. 771, affirming the order of the referee sustaining the objection to the bankrupt’s discharge under Section 14, sub. c(4), of the Bankruptcy Act, as amended, 11 U.S.C.A. § 32, sub. c(4), will be affirmed. See In re Wolf, 3 Cir., 165 F.2d 707 and Chorost v. Grand Rapids Factory Show Rooms, Inc., 3 Cir., 172 F.2d 327.